DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Claims 1, 4-6, 9-14, 16 and 18-21 allowable. The restriction requirement species 5, as set forth in the Office action mailed on 03/06/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 1-4 and 6-7 is withdrawn.  Claims 4-6, 12 and 20 are directed to species 1-4 and 6-7 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
1.	Claims 1, 4-6, 9-14, 16 and 18-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein an first semi-conductive component is provided between the core column and the winding at the position corresponding to the longitudinal ridge, a pulling plate provided along a lateral surface of the core column, wherein the pulling plate is in contact with the core column, the upper cover and the lower cover, and has width less than or equal to a width of the lateral surface, wherein the first semi-conductive component is wrapping around the lateral surface of column and the pulling plate contacting with the core column as claimed in combination with the remaining limitations of independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 4-6, 9-14, 16 and 18-21 are allowed because each claim is directly or indirectly dependent of independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837